Under Paragraph   2(F)1:19-cv-09551-LJL-RWL
               Case    of the Court's Individual Practices in Civil
                                                     Document    52 Cases,
                                                                      Filedavailable
                                                                            05/11/20at https://nysd.uscourts.gov/hon-
                                                                                        Page 1 of 12
lewis-j-liman, "All parties wishing to propose a protective order must, after receiving the Court’s permission in
accordance with Paragraph 1(B), submit a proposed protective order that conforms as closely as possible with the
Court’s Model Protective Order, which is available on the Judge’s website. Any changes must be reflected in a
redline that should be filed as an exhibit to the proposed protective order." The parties are granted permission to file
                                      UNITED STATES DISTRICT COURT                   a proposed protective order but
                                    SOUTHERN DISTRICT OF NEW YORK shall do so in accordance with the
         _________________________________________                                    instructions above.
                                                              )       5/11/2020
         UNITED STATES OF AMERICA,                            )
                                                              )
                                      Plaintiff,              )
                                                              )
                          - against -                        )         Case No. 1:19-cv-9551
                                                              )        Judge Lewis J. Liman
         ATLANTIC DEVELOPMENT GROUP, LLC )                             Magistrate Judge Robert W.
         AND PETER FINE,                                      )        Lehrburger
                                                              )
                                      Defendants.             )
                                                              )
         _________________________________________)

                                    STIPULATED PROTECTIVE ORDER

               The United States of America has brought this action against Defendants Atlantic

        Development Group, LLC and Peter Fine. In order to permit the parties to discover and disclose

        information relevant to this case without disclosing Confidential and Protected Information

        (defined herein) to the public, and pursuant to Rule 26 of the Federal Rules of Civil Procedure

        (“Rules”), the parties agree and it is hereby:

               ORDERED, that the parties hereby stipulate to the entry of a Protective Order as follows:

                                                         Definitions

               A.      “United States,” “Government,” or “Plaintiff” means the United States of America

        and any of its employees, officials, or representatives acting on its behalf.

               B.      “Defendants” means Atlantic Development Group, LLC, Peter Fine, and any of

        their agents, employees, or representatives acting on their behalf.

               C.      The “Parties” means the United States and Defendants collectively.
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 2 of 12



        D.     “Confidential Information” as used herein means information the disclosure of

which to or by the receiving Party would, in the good faith belief of a Party or Subpoenaed Entity,

result in the disclosure of one or more of the following categories of information: (i) proprietary,

financial, technical, trade secret, or commercially sensitive information within the meaning of Rule

26(c)(1)(G); (ii) information kept in a United States system of records that is subject to the

provisions of the Privacy Act, 5 U.S.C. § 552a; (iii) other Protected Information; (iv) any

photographs or video recordings taken on-site at Defendants’ properties that include objects,

documents, items or other tangible things that contain personally identifying information or that

might reasonably cause embarrassment to a tenant of Defendants; and (v) any other information

containing sensitive personal information, including the names and addresses of residents, trade

secrets or other confidential research, development, or commercial information. Subject to the

terms and limitations described below, information produced will be deemed Confidential

Information when so designated in the manner described in Paragraph 1 below.

        E.     “Protected Information” means unclassified information otherwise protected by the

Privacy Act (5 U.S.C. § 552a, et seq.); the Trade Secrets Act (18 U.S.C. § 1905); 10 U.S.C. §

130b; and other non-disclosure statutes that protect from release personal privacy, trade secret,

and/or other statutorily protected information, and information pertaining to residents or

prospective residents in the 68 buildings listed in Appendix 1 to the Complaint in this case.

        F.     “Subpoenaed Entity” means any entity that is subpoenaed by either of the Parties

to produce material unless that Subpoenaed Entity negotiates different terms for the protection of

Confidential Information or Protected Information.




                                                 2
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 3 of 12



                                      Confidentiality Provisions

        1.     The designation of Confidential or Protected Information may be made by a

producing Party or Subpoenaed Entity by placing or affixing prominently on produced documents

the words “CONFIDENTIAL” indicating the confidential nature of the documents. Any Party or

Subpoenaed Entity also may designate as Confidential or Protected Information any documents,

information, or material previously received or produced by the United States or Defendants and

material received by third-parties in this action. Stamping the words “CONFIDENTIAL” on the

cover of any multi-page document will designate all pages of the document as Confidential or

Protected Information unless otherwise indicated by the designating Party or Subpoenaed Entity.

Any electronically stored information, including electronically stored information produced in

native file format, may be designated Confidential or Protected Information by affixing a label on

the tape, disc, or electronic file consistent with the above.

        2.     A Party or Subpoenaed Entity may make documents available for inspection and

copying to another Party, whether pursuant to Rule 34 or otherwise. Documents made available

for inspection need not be designated Confidential or Protected Information at the time of the

inspection; however, if documents made available for inspection are subsequently produced or

copied the designating Party or Subpoenaed Entity must then designate the applicable documents

as Confidential or Protected Information within 30 days of such production or copying consistent

with the requirements set forth in Paragraph 1 of this Order. Such inspection and copying will not

constitute a waiver of any claim of confidentiality.

        3.     If a Party or Subpoenaed Entity inadvertently discloses to another Party in this

action any material containing information that it deems Confidential or Protected Information

without designating it as Confidential or Protected Information, the Party shall immediately after



                                                   3
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 4 of 12



discovery of that inadvertent disclosure inform opposing counsel in writing of its discovery and

request that the inadvertently disclosed information be treated as Confidential or Protected

Information. The inadvertently disclosed information shall thereafter be treated as Confidential or

Protected Information under the terms, limitations, and conditions of this Protective Order. To the

extent such information may have been disclosed to persons other than persons authorized by

Paragraph 11 of this Protective Order, reasonable efforts shall be made to retrieve the information

promptly from such persons and to avoid any further disclosure to any unauthorized person.

        4.     If any Party subpoenas documents from a third-party for purposes of this action,

that Party shall produce or permit the inspection of any materials obtained a result of any subpoena

to allow opposing counsel or counsel to the third-party to designate any responsive material as

Confidential or Protected Information.

        5.     Any summary, extract, paraphrase, quotation, restatement, compilation, notes, or

copy containing Confidential or Protected Information or any electronic image or database

containing Confidential or Protected Information will be subject to the terms of this Order to the

same extent as the material or information from which such summary, extract, paraphrase,

quotation, restatement, compilation, notes, copy, electronic image, or database is derived.

        6.     Defendants or Subpoenaed Entities companies shall have the right to designate as

Confidential or Protected Information any photographs or video taken on-site by the United States

or its designee(s) that include objects, documents, items or other tangible things that contain

personally identifying information or that might reasonably cause embarrassment to a tenant of the

Subject Buildings.

        7.     Testimony regarding Confidential or Protected Information taken at a deposition

may be designated as Confidential or Protected Information by any Party or Subpoenaed Entity by



                                                 4
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 5 of 12



making a statement to that effect on the record at the deposition or proceeding or in writing no

later than 30 days after receipt of the final transcript of the proceeding. Arrangements must be

made with the court reporter taking and transcribing such proceeding to separately bind such

portions of the transcripts containing Confidential or Protected Information and/or to label such

portions appropriately. Persons other than persons authorized to receive access to Confidential or

Protected Information will be excluded from attendance during portions of depositions in this

matter at which such Confidential or Protected Information is shown or discussed.

        8.     All counsel of record receiving copies of documents, transcripts, responses to

written questions, or any other material or information designated as Confidential or Protected

Information must maintain such Confidential or Protected Information in their possession, custody,

or control in a manner sufficient to protect such material against unauthorized disclosure. This

Order applies to all litigation support vendors, including without limitation, any copy service or

document storage companies. It is the responsibility of counsel of record to take reasonable steps

to ensure that all of its vendors comply with this Order.

        9.     Confidential or Protected Information will be used solely for the purpose of

conducting litigation in this action (including appeals) and not for any business or other purpose

whatsoever by any person having access to such material.

        10.    Nothing contained in this Protective Order in any way (i) prevents, limits, or

impairs the right of counsel for either party to disclose to any law enforcement agency or

component of the United States any document or information regarding any potential violation of

law pursuant to a formal request, demand, subpoena, or order, or (ii) prevents, limits, or impairs

to use of documents or information obtained by any law enforcement agency or component




                                                 5
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 6 of 12



through such formal request, demand, subpoena, or order in any proceeding or investigation

regarding any potential violation of law.

        11.     Confidential or Protected Information and any copies thereof, and notes made

therefrom, may be disclosed only to current and former employees of and attorneys for the Parties,

to deposition or trial witnesses in connection with their testimony or preparation thereof, to persons

retained to provide expert testimony in this action, to persons regularly employed in or by such

attorneys’ offices or offices assisting such attorneys in this matter, or to other persons as reasonably

necessary for the preparation, trial, appeal or settlement of the case identified herein, including,

but not limited to, litigation support vendors.

        12.     Any such person to whom Confidential or Protected Information is to be disclosed

other than persons employed by counsel of record and the Parties, must first be advised by the

attorney making the disclosure that pursuant to this Protective Order such person may not divulge

any such Confidential or Protected Information to any other person not authorized under Paragraph

11 above to have access to such Confidential or Protected Information. The attorney must secure

from each person a written acknowledgement stating that such person has read the Protective Order

and agrees to be bound by it. Acknowledgement must be maintained in the possession of the

attorney securing the affidavit or declaration until further order of the Court.

        13.     Subject to order of the Court, that portion of any pleading, motion, deposition

transcript or other document submitted or presented to or filed with the Court containing

Confidential or Protected Information must be placed under seal and will not be available to

persons other than the Court and authorized employees of the Court, the attorneys of record for

the Parties, and persons authorized by this Protective Order. The filing of materials designated




                                                   6
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 7 of 12



under this order will conform with Local Civil Rule 5.4(f) and the Court’s “Notice Regarding

Privacy and Public Access to Electronic Case Files.”

         14.   Counsel will endeavor to avoid revealing Confidential or Protected Information in

any oral hearings before the Court, except for trial. If any counsel finds it necessary to refer to

Confidential or Protected Information in any such oral hearings, counsel must notify the Court and

all other counsel of record as soon as such necessity becomes apparent and propose whatever

mechanism(s) may be available and appropriate to prevent disclosure of Confidential or Protected

Information as a consequence of such oral hearings to persons other than those authorized by this

Order.

         15.   Further, in the event that any Confidential Information is used in any Court

proceeding herein, the parties will attempt to further stipulate as to the procedures for use of

Confidential or Protected Information in Court proceedings. If necessary, any dispute regarding

the procedures for use of Confidential or Protected Information in Court proceedings will be

submitted to the Court for resolution.

         16.   Nothing in the foregoing provisions of this Protective Order will be deemed to

preclude the parties from seeking and obtaining, on an appropriate showing, additional protection

with respect to the confidentiality of documents or other discovery material or from seeking and

obtaining leave to disclose documents or other discovery material beyond the terms of this

Protective Order. No information may be withheld from discovery on the ground that the material

to be disclosed requires protection greater than that afforded by Paragraph 1 of this Order unless

the Party or Subpoenaed Entity claiming a need for greater protection moves for an order providing

such special protection or non-disclosure pursuant to Rule 26(c).




                                                7
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 8 of 12



        17.    Nothing in the foregoing provisions of this Protective Order will be deemed to

preclude the parties from objecting to the designation of documents or other discovery material as

Confidential or Protected Information. Such objection must be made in writing, and must state

the basis of the objection. The parties will endeavor to avoid piecemeal objections to a production.

        18.    In the event of a confidentiality dispute, the Party challenging the designation of

documents or other discovery materials as Confidential or Protected Information will have the

burden to file a motion challenging the designation with the Court. Such a motion shall be filed

within 30 days of learning that the dispute cannot be resolved without court intervention. The

burden of showing that there is good cause for the designation and treatment under this Protective

Order will, at all times, remain with the Party or Subpoenaed Entity making the designation. The

material shall be treated as Confidential until the Court rules on the challenging party’s motion.

        19.    Within 90 days after the final conclusion of the litigation of this action, including

the final resolution of any appeals (or the expiration of the time in which to notice an appeal if no

appeal is taken), the Parties will undertake reasonable and prudent efforts to destroy or return to

the producing Party all Confidential or Protected Information.

        20.    In the event of a disclosure of Confidential or Protected Information to a person not

authorized to have had such disclosure made to him or her under the provisions of this Protective

Order, and in the event the Party responsible for having made or allowed such disclosure becomes

aware of such disclosure, that Party must immediately inform counsel for the Party or Subpoenaed

Entity whose Confidential or Protected Information has thus been disclosed of all relevant

information concerning the nature and circumstances of such disclosure. The responsible party

must also take all reasonable measures promptly to ensure that no further or greater unauthorized

disclosure of the Confidential or Protected Information is made by anyone.



                                                 8
#74824804_v2
       Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 9 of 12



        21.    By providing any document or other information in its possession, no Party or

Subpoenaed Entity waives any privileges, objections, or protection otherwise afforded to it by law

or equity. Further, pursuant to Federal Rule of Evidence 502, on demand, a Party must return to a

producing Party or Subpoenaed Entity any material that the producing party or Subpoenaed Entity

identifies as privileged material that has inadvertently been produced in this action.

        22.    Nothing contained herein restricts the Government’s use of its records for official

business or for other purposes consistent with other applicable laws and regulations. Nothing

contained herein restricts Defendants or Subpoenaed Entities’ uses of their own records consistent

with other applicable laws and regulations.

        23.    Nothing contained herein restricts any Parties’ rights to provide, discuss, show,

make available, or otherwise communicate information (including documents) that the Parties

have obtained or will obtain through means outside this action consistent with other applicable

laws, regulations, and other agreements regarding the use of the same.

        24.    This Order is without prejudice to the rights of any Party or Subpoenaed Entities to

make any objection to discovery permitted by the Rules, or by any statute or other authority, or to

the rights of any Party to make evidentiary objections at trial.

        25.    If any individual or entity subpoenas or orders production of Confidential or

Protected Information that a Party has obtained subject to this Order, the Party subpoenaed or

ordered shall promptly notify opposing counsel of the pendency of the subpoena or order and shall

not produce the information until opposing counsel have a reasonable time (which shall be no less

than seven (7) days) to take appropriate measures to protect the information.

        26.    The United States agrees to treat Confidential or Protected Information provided

under this Protective Order as “business information” as defined by 28 C.F.R. § 16.8 with regards



                                                  9
#74824804_v2
      Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 10 of 12



to any relevant Freedom of Information Act requests subject to the terms and limitations of that

regulation and all other applicable regulations, statutes, rules, and other authorities.

        27.       Any Party may petition the Court for a modification of the terms of this Protective

Order. The Court will have continuing jurisdiction to modify, amend, enforce, interpret, or rescind

any or all provisions of this Protective Order, notwithstanding the final termination or conclusion

of this action.




                                                  10
#74824804_v2
      Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 11 of 12




                                    Respectfully submitted,

                                    GEOFFREY BERMAN
                                    U.S. Attorney for
                                    the Southern District of New York
                                               /s/                .




                                    Jacob Thomas Lillywhite
                                    Steven John Kochevar
                                    Natasha Waglow Teleanu
                                    Li Yu
                                    86 Chambers Street
                                    New York, NY 10007
                                    Attorneys for the United States of America

                                    HOLLAND & KNIGHT LLP

                                    /s/     Christine N. Walz
                                    Christine N. Walz
                                    31 West 52nd Street
                                    New York, NY 10019
                                    Phone: (212) 513-3368
                                    Fax: (212) 385-9010
                                    christine.walz@hklaw.com

                                    Lynn E. Calkins
                                    Adrian F. Snead
                                    800 17th Street N.W.
                                    Suite 1100
                                    Washington, DC 20006
                                    Phone: 202.457.7041
                                    Fax 202.955.5564
                                    lynn.calkins@hklaw.com
                                    adrian.snead@hklaw.com

                                    Attorneys for Defendants Atlantic
                                    Development Group, LLC and Peter Fine




                                      11
#74824804_v2
      Case 1:19-cv-09551-LJL-RWL Document 52 Filed 05/11/20 Page 12 of 12




SO ORDERED:


Dated: __________                          ___________________________________
                                           Lewis J. Liman
                                           United States District Judge




                                      12
#74824804_v2
